DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub. 2019/0305908).
Regarding claim 1, Lee discloses a method of operating a receiving radio node in a wireless communication network (par.0150), the method comprising receiving signaling based on evaluating Phase Tracking Reference Signaling, PTRS (par.0150 “PT-RS”), associated to the signaling (par.016 “PT-RS port…..on signaling”, par.0192 “higher layer signaling”, par.0159 “association between a specific DM-RS port and a specific PT-RS port”), evaluating (a series of signals for estimate phase noise are commonly called….PT-RS”) being based on assuming a power level of PTRS (par.0194 “assumed that the number of PT-RS subcarriers….the 3dB boosted PT-RS is transmitted”) relative to associated data signaling (par.0194 “PRBs”) and transmission sources for the signaling indicated to the receiving radio node (par.082, par.0136 “the PT-RS can be mapped to one subcarrier…..four RBs for transmission thereof, par.0194 “3 dB-boosted PT-RS is transmitted ….PRBs……6 dB boosted PT-RS is transmitted on…..PRBs).  
Regarding claim 2, Lee discloses receive signaling based on evaluating Phase Tracking Reference Signaling, PTRS, associated to the signaling, evaluating being based on assuming a power level of PTRS relative to associated data signaling based on at least one of the number or PTRS ports (par.0232-0232 “the plurality of PT-RS ports”).  
Regarding claim 3, Lee discloses a method of operating a transmitting radio node in a wireless communication network (par.0150), the method comprising receiving signaling based on evaluating Phase Tracking Reference Signaling, PTRS (par.0150 “PT-RS”), associated to the signaling (par.016 “PT-RS port…..on signaling”, par.0192 “higher layer signaling”, par.0159 “association between a specific DM-RS port and a specific PT-RS port”), evaluating (a series of signals for estimate phase noise are commonly called….PT-RS”) being based on assuming a power level of PTRS (par.0194 “assumed that the number of PT-RS subcarriers….the 3dB boosted PT-RS is transmitted”) relative to associated data signaling (par.0194 “PRBs”) and transmission sources for the signaling indicated to the receiving radio node (par.0136 “the PT-RS can be mapped to one subcarrier…..four RBs for transmission thereof, par.0194 “3 dB-boosted PT-RS is transmitted ….PRBs……6 dB boosted PT-RS is transmitted on…..PRBs).  
Regarding claim 4, Lee discloses a transmitting radio node in a wireless communication network (par.0150), the method comprising receiving signaling based on evaluating Phase Tracking Reference Signaling, PTRS (par.0150 “PT-RS”), associated to the signaling (par.016 “PT-RS port…..on signaling”, par.0192 “higher layer signaling”, par.0159 “association between a specific DM-RS port and a specific PT-RS port”), evaluating (a series of signals for estimate phase noise are commonly called….PT-RS”) being based on assuming a power level of PTRS (par.0194 “assumed that the number of PT-RS subcarriers….the 3dB boosted PT-RS is transmitted”) relative to associated data signaling (par.0194 “PRBs”) and transmission sources for the signaling indicated to the receiving radio node (par.0136 “the PT-RS can be mapped to one subcarrier…..four RBs for transmission thereof, par.0194 “3 dB-boosted PT-RS is transmitted ….PRBs……6 dB boosted PT-RS is transmitted on…..PRBs).    
Regarding claims 5 and 14-15, Lee discloses signaling comprises first signaling and second signaling (par.020 “TRPs”, par.033, fig. 13).  
Regarding claims 6 and 16, Lee discloses the relative power level corresponds to a transmission power level (par.0200).  
Regarding claims 7 and 17, Lee discloses the signaling comprises first signaling and second signaling, wherein the first signaling comprises first Phase Tracking Reference Signaling, PT-RS, on a first set of subcarriers, and the second signaling 4Attorney Docket No: 1557-1440U (P101776US01) comprises second PT-RS on a second set of subcarriers, wherein the first set of subcarriers is non-overlapping with the second set of subcarriers (par.0131, 0135, 0136, par.0206 “PT-RSs transmitted via different DM-RS port groups are orthogonal to each other, each DM-RS port group considers the RE used by other DM-RS port groups for PT-RS transmissio).  
Regarding claims 8 and 18, Lee discloses at least one of: first signaling of the signaling is muted on a second set of subcarriers associated to second PTRS of second signaling of the signaling; and second signaling of the signaling is muted on a first set of subcarriers associated to first PTRS of first signaling of the signaling (par.0206 “PT-RS transmission to be null….the corresponding DM-RS port group may use power for the null RE for other REs).  
Regarding claims 9 and 19, Lee discloses the relative power level is dependent on one or more Modulation and Coding Schemes associated to the signaling (par.0227).  
Regarding claims 10 and 20, Lee discloses the relative power level is in conformance with a table (par.0199).  
Regarding claim 11, Lee discloses the relative power level is indicated by Energy Per Resource Element, EPRE (par.0200).  
Regarding claim 12, Lee discloses a computer storage medium storing a computer program comprising instructions causing processing circuitry to at least one of control 5Attorney Docket No: 1557-1440U (P101776US01) and perform a method operating a receiving radio node in a wireless communication network (par.0245), the method comprising: 
receiving signaling based on evaluating Phase Tracking Reference Signaling, PTRS (par.0150 “PT-RS”), associated to the signaling (par.016 “PT-RS port…..on signaling”, par.0192 “higher layer signaling”, par.0159 “association between a specific DM-RS port and a specific PT-RS port”), evaluating (a series of signals for estimate phase noise are commonly called….PT-RS”) being based on assuming a power level of PTRS (par.0194 “assumed that the number of PT-RS subcarriers….the 3dB boosted PT-RS is transmitted”) relative to associated data signaling (par.0194 “PRBs”) and transmission sources for the signaling indicated to the receiving radio node (par.082, par.0136 “the PT-RS can be mapped to one subcarrier…..four RBs for transmission thereof, par.0194 “3 dB-boosted PT-RS is transmitted ….PRBs……6 dB boosted PT-RS is transmitted on…..PRBs).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642